Exhibit 10.3

 

[ex10-3_001.jpg]

 

PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT is entered into effective as of December 31, 2019, by and
between (a) STERLING NATIONAL BANK (herein called the “Secured Party”) and (b)
the pledgors identified on the signature pages hereto (whether one or more,
each, together with its successors and permitted assigns, a “Pledgor” and
collectively, the “Pledgors”).

 

WHEREAS, Air Industries Machining, Corp., a New York corporation, Nassau Tool
Works, Inc., a New York corporation, and The Sterling Engineering Corporation, a
Connecticut corporation (collectively, the “Borrowers”, and each a “Borrower”),
Air Industries Group, a Nevada corporation (“Parent”), Air Realty Group, LLC, a
Connecticut limited liability company (“Realty”), and Secured Party have entered
into that certain Loan and Security Agreement of even date herewith (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), pursuant to which the Secured Party has agreed to make one or more
term loans and make available a revolving line of credit to Borrowers, all in
accordance with and subject to the terms and conditions set forth in the Loan
Agreement;

 

WHEREAS, Parent owns, directly, 100% of the Equity Interests in Borrowers and
Realty;

 

WHEREAS, Parent and Realty, as guarantors thereunder have executed and delivered
to Secured Party a Guaranty Agreement of even date herewith, pursuant to which
such Persons have guaranteed the payment and performance of all obligations of
the Borrowers under the Loan Agreement and the other Loan Documents (as amended,
supplemented, restated or otherwise modified from time to time, the “Guaranty
Agreement”); and

 

WHEREAS, it is a condition precedent to the Secured Party’s obligation to make
the Loans and advances under the Loan Agreement that each Pledgor, among other
things, shall execute and deliver this Agreement and pledge to Secured Party the
Pledged Collateral (as hereinafter defined) as security for the Secured
Obligations (as hereinafter defined);

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the receipt and sufficiency of which are
hereby acknowledged, and as an inducement for Secured Party to enter into the
Loan Agreement and other Loan Documents, the parties hereto, intending to be
legally bound hereby, do agree as follows:

 

1. DEFINITIONS AND REFERENCES

 

1.1. Defined Terms

 

As used in this Agreement (including the recitals hereof), the following terms
shall have the meanings specified in this Section 1.1:

 

“Agreement” means this Pledge Agreement, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof.

 



PLEDGE AGREEMENT - Page 1

 

 

“Company Rights” means, collectively, all LLC Rights, all Partnership Rights and
all Pledged Shares.

 

“Company Rights to Payments” means, collectively, all LLC Rights to Payments,
Partnership Rights to Payments and all rights in respect of Pledged Shares
described in item (iv) of the definition thereof.

 

“Excluded Equity” means the voting Equity Interest of any Issuer that is a First
Tier Foreign Subsidiary in excess of 65% of all voting Equity Interests of such
Issuer.

 

“Equity Interest” means, with respect to any Person, shares of capital stock,
partnership interests, membership or limited liability company interests in a
limited liability company, beneficial interests in a trust or other equity
ownership interests in a Person, and any warrants, options or other rights
entitling the holder thereof to purchase or acquire any such interest.

 

“First Tier Foreign Subsidiary” means a direct Foreign Subsidiary of any
Pledgor.

 

“Foreign Subsidiary” means any Subsidiary of a Pledgor that is a “controlled
foreign corporation” (as defined in the IRC).

 

“IRC” means the Internal Revenue Code of 1986, as amended and in effect from
time to time.

 

“Issuer” means each Subsidiary of a Pledgor.

 

“LLC Agreements” means, collectively, any and all articles or certificates
forming any Issuer that is a limited liability company now owned or hereafter
acquired by a Pledgor and any operating agreement, limited liability company
agreement or other agreement governing any such Issuer or the relations among
the members and/or managers of any such Issuer.

 

“LLC Rights” means, collectively, to the extent permitted under Applicable Law,
all LLC Units, all LLC Rights to Payments, all LLC Agreements and all other
interests and rights of a Pledgor in any limited liability company Issuer now
owned or hereafter acquired by such Pledgor, including without limitation any
right to cause the dissolution of any such Issuer or to appoint or nominate a
successor to such Pledgor as a member of any such Issuer and all proceeds of the
foregoing.

 

“LLC Rights to Payments” means, collectively, to the extent permitted under
Applicable Law, (i) all proceeds, interest, profits, and other payments or
rights to payment attributable to a Pledgor’s interests in any limited liability
company Issuer now owned or hereafter acquired by such Pledgor, including
without limitation, such limited liability company Issuers listed on Schedule
1.1, and (ii) all dividends, distributions, cash, instruments and other property
now or hereafter received, receivable or otherwise made with respect to or in
exchange for any interest of such Pledgor in any such Issuer, including interim
distributions, returns of capital, loan repayments, and payments made in
liquidation of any such Issuer, and whether or not the same arise or are payable
under any LLC Agreements.

 



PLEDGE AGREEMENT - Page 2

 

 

“LLC Units” means, collectively, to the extent permitted under Applicable Law,
(i) all membership or limited liability company ownership interests or other
ownership interests of a Pledgor in any limited liability company Issuer,
whether now owned or hereafter acquired by such Pledgor, including without
limitation, the limited liability company Issuers listed on Schedule 1.1 and,
(ii) all certificates representing any such membership or limited liability
company ownership (or other ownership) interests, if applicable (iii) all
options and other rights, contractual or otherwise, at any time existing with
respect to such membership or limited liability company ownership (or other
ownership) interests, and (iv) all dividends, cash, instruments and other
property now or hereafter received, receivable or otherwise distributed in
respect of or in exchange for any or all of such membership or limited liability
company ownership (or other ownership) interests.

 

“Obligor” means each Pledgor, each Borrower and any other Person who may now or
may at any time hereafter be primarily or secondarily liable for any of the
Secured Obligations or who may now or may at any time hereafter have granted to
Secured Party a lien upon any property as security for the Secured Obligations.

 

“Paid in Full” means payment and performance, in full, of the Secured
Obligations (other than contingent indemnity obligations) and termination of
Secured Party’s Commitment to make Revolving Loans under the Loan Agreement.

 

“Partnership” means any general partnership, limited liability partnership or
limited partnership Issuer and any successor of any such partnership, whether
now owned or hereafter acquired by a Pledgor.

 

“Partnership Agreements” means, collectively, any and all articles or
certificates forming any Partnership and any partnership agreement, operating
agreement or other agreement governing any such Partnership or the relations
among the partners in any such Partnership.

 

“Partnership Rights” means, collectively, to the extent permitted under
Applicable Law, all Partnership Units, all Partnership Rights to Payments, all
Partnership Agreements and all other interests and rights of a Pledgor in any
Partnership now owned or hereafter acquired by such Pledgor, including without
limitation any right to cause the dissolution of such Partnership or to appoint
or nominate a successor to such Pledgor as a partner in such Partnership and all
proceeds of the foregoing.

 

“Partnership Rights to Payments” means, collectively, to the extent permitted
under Applicable Law, (i) all proceeds, interest, profits, and other payments or
rights to payment attributable to a Pledgor’s interests in any Partnership,
including without limitation, the Partnerships listed on Schedule 1.1, and (ii)
all distributions, dividends, cash, instruments and other property now or
hereafter received, receivable or otherwise made with respect to or in exchange
for any Pledgor’s interest in any such Partnership, including interim
distributions, returns of capital, loan repayments, and payments made in
liquidation of any such Partnership, and whether or not the same arise or are
payable under any Partnership Agreements.

 

“Partnership Units” means, collectively, to the extent permitted by Applicable
Law, (i) all general partnership, limited partnership or limited liability
partnership (or other ownership) interests of a Pledgor in any Partnership,
including without limitation, the Partnerships listed on Schedule 1.1, (ii) all
certificates representing any such general partnership, limited partnership or
limited liability partnership (or other ownership) interests, (iii) all options
and other rights, contractual or otherwise, at any time existing with respect to
such general partnership, limited partnership or limited liability partnership
(or other ownership) interests, and (iv) all dividends, cash instruments and
other property now or hereafter received, receivable or otherwise distributed in
respect of or in exchange for any or all of such general partnership, limited
partnership or limited liability partnership (or other ownership) interests.

 



PLEDGE AGREEMENT - Page 3

 

 

“Pledged Collateral” means, collectively and each individually, (i) the Company
Rights, (ii) the Company Rights to Payments and (iii) any and all replacements,
products and cash and non-cash proceeds of, and dividends, distributions in
property, returns of capital or other distributions made on or with respect to,
any of the foregoing Equity Interests; provided, however, that the Pledged
Collateral shall not at any time include (and expressly excludes) any Excluded
Equity or any rights in respect thereof.

 

“Pledged Shares” means, collectively, (i) all of the issued and outstanding
shares of stock or other equity securities of a Pledgor in any Issuer owned or
held of record or beneficially by such Pledgor on the date hereof, including but
not limited to such shares of stock and equity securities described in
Schedule 1.1; (ii) all other shares of stock or other equity securities now
owned or hereafter acquired by a Pledgor in an Issuer, whether of the Issuers
listed on Schedule 1.1 or any other Person; (iii) all certificates representing
any such shares and equity securities, all options, and other rights,
contractual or otherwise, at any time existing with respect to such shares; (iv)
all distributions, dividends, cash, instruments and other property now or
hereafter received, receivable or otherwise distributed in respect of or in
exchange for any Pledgor’s interest in any corporate Issuer, including interim
distributions, returns of capital loan repayments and payments made in
liquidation of any such Issuer, and whether or not the same arise or are payable
under any articles or certificate of incorporation or the bylaws of such Issuer;
and (v) any articles or certificate of incorporation forming any corporate
Issuer now owned or hereafter acquired by a Pledgor or any bylaws or other
agreement governing any such Issuer or the relations among the shareholders of
any such Issuer and all rights thereunder.

 

“Secured Obligations” has the meaning given to such term in Section 2(a) hereof.

 

1.2. Accounting Terms

 

Unless otherwise specified, as used in this Agreement or in any certificate,
report, instrument or other document made or delivered pursuant to this
Agreement, all accounting terms not defined in this Agreement or in the Loan
Agreement shall have the meanings given to such terms in and shall be
interpreted in accordance with GAAP.

 

1.3. Other Definitional Provisions

 

All capitalized terms in this Agreement (including the recitals hereof) and not
defined herein shall have the defined meanings provided in the Loan Agreement.
Whenever the context so requires, each reference to gender includes the
masculine and feminine, the singular number includes the plural and vice versa.
The words “hereof” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and references to section, article,
annex, schedule, exhibit and like references are references to this Agreement
unless otherwise specified. A Default or Event of Default shall “continue” or be
“continuing” until such Default or Event of Default has been waived by Secured
Party in writing or cured. References in this Agreement to any Person shall
include such Person and its successors and permitted assigns.

 



PLEDGE AGREEMENT - Page 4

 

 

2. PLEDGE OF COLLATERAL

 

(a) Each Pledgor hereby pledges and collaterally assigns to Secured Party and
grants to Secured Party a continuing first priority security interest in and
lien upon all of its right, title and interest in and to the Pledged Collateral,
whether now or hereafter existing and the proceeds thereof, in each case, as
continuing collateral security for the due and punctual payment and performance
of (1) the Loans and all other Obligations of Borrowers and each other Pledgor
under the Loan Agreement and the other Loan Documents (including, without
limitation, all obligations or liabilities arising from all Bank Products and,
if such Pledgor is party to a Guaranty Agreement, the payment by such Pledgor
when due and payable of all amounts from time to time owing by it under or in
respect of such Guaranty Agreement and the due performance by such Pledgor of
all of its other obligations under or in respect of such Guaranty Agreement),
whether now existing or hereafter incurred or arising, (2), all other sums
payable under the Loan Agreement and the other Loan Documents, whether for
principal, interest, fees or otherwise, whether now existing or hereafter
incurred or arising, and (3) all renewals, extensions, amendments,
modifications, supplements, or restatements of or substitutions for any of the
foregoing, in each case, whether or not evidenced by any note or other
instrument or document, whether arising from or in connection with a loan,
extension of credit, issuance of a letter of credit, acceptance, guaranty,
indemnification or otherwise, whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, as principal or
guarantor, and including all principal, interest, charges, costs, fees, and
expenses (all such obligations, indebtedness and liabilities described in this
Section 2(a) collectively, whether now existing or incurred hereafter and
including any interest which accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency or
reorganization of any Borrower, any Pledgor or any Issuer, the “Secured
Obligations”). As used herein, the term “Secured Obligations” refers to all
present and future indebtedness, obligations and liabilities of whatever type
which are described above in this section, including any interest which accrues
after the commencement of any case, proceeding, or other action relating to the
bankruptcy, insolvency, or reorganization of any Borrower, a Pledgor or any
Issuer. Notwithstanding anything in this Agreement to the contrary, the Secured
Obligations shall be limited to a maximum aggregate amount equal to the largest
amount that would render this Agreement and/or the security interest granted
hereunder subject to avoidance as a fraudulent transfer or conveyance under
Applicable Law.

 

(b) Pledgors shall deliver (or cause to be delivered) to Secured Party any and
all certificates or instruments evidencing or representing its Pledged
Collateral. At any time that a Pledgor holds any certificates or instruments
evidencing or representing its Pledged Collateral, such Pledgor shall hold such
certificates and/or instruments as bailee, in trust, for the Secured Party. Each
Pledgor shall, upon request of Secured Party in connection with delivery of any
certificates or instruments evidencing or representing Pledgor’s Pledged
Collateral to Secured Party, execute and deliver to Secured Party one or more
equity powers duly executed by such Pledgor in blank in respect of each
certificate or instrument evidencing or representing any Pledged Collateral, in
form and substance satisfactory to Secured Party in its Permitted Discretion,
together with such other documents or instruments reasonably requested by
Secured Party in order for Secured Party to have a valid and perfected
continuing first priority Lien on the Pledged Collateral.

 

(c) Secured Party shall have the right, but not the obligation, to pay any taxes
or levies on or relating to the Pledged Collateral and any costs to preserve the
Pledged Collateral, which payments shall be made for the account of the
applicable Pledgor and shall constitute a part of the Obligations.

 



PLEDGE AGREEMENT - Page 5

 

 

(d) Each Pledgor (i) irrevocably grants Secured Party the right to file any or
all financing statements or continuation statements, and (ii) hereby agrees,
within five (5) Business Days of any request by the Secured Party, at such
Pledgor’s own cost and expense, to duly execute and deliver to Secured Party
such assignments, certificates and/or such other agreements, assignments,
instructions or documents as Secured Party may reasonably request, in each case,
relating to such Pledgor’s Pledged Collateral or otherwise to enable Secured
Party to create, maintain and perfect or from time to time renew the security
interests granted hereby or to create, maintain and perfect a security interest
in any additional Pledged Collateral hereafter acquired by such Pledgor or in
any and all additions to and/or replacements, products and proceeds of any of
the foregoing, all in form and substance reasonably satisfactory to Secured
Party. Pledgors will pay all fees, costs and expenses (including, without
limitation, reasonable attorneys’ fees) associated therewith, including without
limitation, the cost of filing any of the foregoing in all public offices or
other locations wherever Secured Party deems filing to be necessary or
desirable. Each Pledgor irrevocably grants Secured Party the right, at Secured
Party’s option, to file any or all of the foregoing referenced financing
statements and continuations pursuant to the Uniform Commercial Code as enacted
in the State of such Pledgor’s organization and otherwise without such Pledgor’s
signature, and each Pledgor irrevocably appoints Secured Party as such Pledgor’s
true and lawful attorney in fact, for such Pledgor and in its name, place and
stead, with full power of substitution, and as fully and to the same extent and
with the same effect as such Pledgor can, might or could do under Applicable
Law, to execute any of the foregoing in such Pledgor’s name and to perform all
other acts that Secured Party deems appropriate to perfect and continue the
security interests conferred by this Agreement or otherwise to effect fully the
purposes, terms and conditions of this Agreement, the Loan Agreement and the
other Loan Documents. The aforesaid power of attorney is irrevocable, coupled
with an interest, durable and shall not be affected by the subsequent disability
or incapacity of any Pledgor.

 

(e) No injury to, or loss or destruction of, the Pledged Collateral or any
Material Adverse Effect shall relieve any Pledgor of any of its Secured
Obligations.

 

3. VOTING RIGHTS, DIVIDENDS AND DISTRIBUTIONS

 

(a) Unless an Event of Default shall have occurred and be continuing or would
result from or be caused by any of the following:

 

(i) Each Pledgor shall be entitled to exercise any and all voting and/or
consensual rights and powers relating or pertaining to its Pledged Collateral or
any part thereof, subject to the terms hereof;

 

(ii) Each Pledgor shall be entitled to receive and retain any and all Company
Rights to Payments, including those paid in cash in respect of its Pledged
Collateral; provided, however, that, any and all Company Rights to Payments paid
or issued other than in cash (including, without limitation, stock and
liquidating dividends) in respect of, and instruments and other property
received, receivable or otherwise distributed in respect of or in exchange for,
any of its Pledged Collateral whether resulting from a subdivision, combination
or reclassification of the outstanding Equity Interests or other ownership
interests of any Issuer or any other Person or received in conversion or
exchange for its Pledged Collateral or any part thereof or as a result of any
merger, consolidation, conversion, acquisition, transfer, sale or disposition of
any Issuer or its Pledged Collateral or other exchange of assets to which such
Pledgor or any Issuer may be a party or otherwise, and any and all cash and
other property received in exchange for or redemption of any of its Pledged
Collateral, shall be, and shall promptly, and in any event within two (2)
Business Days of receipt thereof, be delivered to Secured Party to hold as,
Pledged Collateral and shall, if received by a Pledgor, be received in trust for
the benefit of Secured Party, be segregated from the other property or funds of
such Pledgor and be forthwith delivered to Secured Party in the exact form
received with any necessary endorsement or appropriate equity powers duly
executed in blank, to be held by Secured Party as Pledged Collateral;

 



PLEDGE AGREEMENT - Page 6

 

 

(iii) Secured Party shall execute and deliver (or cause to be executed and
delivered) to any applicable Pledgor all such proxies, powers of attorney,
dividend orders, interest orders and other instruments as such Pledgor may
request for the purpose of enabling such Pledgor to exercise the voting and/or
consensual rights and powers that such Pledgor is entitled to exercise pursuant
to Section 3(a) and/or to receive the Company Rights to Payments that such
Pledgor is authorized to receive and retain pursuant to Section 3(a)(ii); and
each Pledgor shall execute and deliver to Secured Party all proxies, powers of
attorney, dividend orders, interest orders and other instruments and documents
as may be required or may be requested by Secured Party to enable Secured Party
to receive and retain the Company Rights to Payments in property, returns of
capital and other distributions it is authorized to receive and retain pursuant
to Section 3(b); and

 

(b) Upon the occurrence and during the continuance of an Event of Default:

 

(i) all rights of any Pledgor to receive the Company Rights to Payments that
such Pledgor is authorized to receive and retain pursuant to Section 3(a)(ii)
shall cease immediately, without any notice to any Pledgor or action by or on
behalf of Secured Party or any other Person, and all such rights thereupon shall
become vested in Secured Party automatically without any action by any Person,
and Secured Party shall have the sole and exclusive right and authority to
receive and retain such Company Rights to Payments. Upon notice by the Secured
Party to any Pledgor, the Secured Party may elect to terminate such Pledgor’s
rights to exercise the voting and/or consensual rights and powers that such
Pledgor is entitled to exercise pursuant to Section 3(a)(i) and upon the
delivery of such notice, the Secured Party shall have the sole and exclusive
right and authority to exercise such voting and/or consensual rights and powers.
Each Pledgor shall execute and deliver such proxies, powers of attorney,
dividend orders, interest orders and other instruments and documents as Secured
Party may request to enable Secured Party to exercise such rights and receive
such Company Rights to Payments and to exercise voting and/or consensual powers
with respect to any Issuer. In addition, Secured Party is hereby appointed the
true and lawful attorney-in-fact, for such Pledgor and in its name, place and
stead, with full power of substitution and as fully and to the same extent and
with the same effect as such Pledgor can, might or could do under Applicable
Law, with full power of substitution, which appointment as attorney-in-fact is
irrevocable and coupled with an interest, to take all such actions after the
occurrence and continuation of an Event of Default, whether in the name of
Secured Party or such Pledgor, as Secured Party may consider necessary or
desirable for the purpose of exercising such rights and receiving such Company
Rights to Payments. The aforesaid power of attorney is irrevocable, coupled with
an interest, durable and shall not be affected by the subsequent disability or
incapacity of any Pledgor. Any and all money and other property paid over to or
received by Secured Party pursuant to the provisions of this Section 3(b)(i)
shall be retained by Secured Party as part of the Pledged Collateral and shall
be applied in accordance with the provisions hereof and the Loan Agreement;

 

(ii) without limiting the generality of the foregoing, Secured Party may at its
option exercise any and all rights of conversion, exchange, subscription or any
other rights, privileges or options pertaining to any of the Pledged Collateral
(other than, except as otherwise expressly allowed hereunder, voting rights
pertaining to the Pledged Collateral or any part thereof), as if it were the
absolute owner thereof, including, without limitation, the right to exchange, in
its discretion, any and all of the Pledged Collateral upon the merger,
consolidation, reorganization, recapitalization or other adjustment of any
Issuer, or upon the exercise by any Issuer of any right, privilege or option
pertaining to any Pledged Collateral, and, in connection therewith, to deposit
and deliver any and all of the Pledged Collateral with any committee,
depository, transfer agent, registrar or other designated agent upon such terms
and conditions as it may determine and any and all rights to dissolve any Issuer
or to compel distribution of any Issuer’s assets; and

 



PLEDGE AGREEMENT - Page 7

 

 

(iii) all Company Rights to Payments of any kind in respect of Pledged
Collateral which are received by any Pledgor contrary to the provisions of
subsection (b)(i) and (b)(ii) of this Section 3 shall be received in trust for
the benefit of Secured Party, shall be segregated from other funds of Pledgors,
and shall be forthwith paid over to Secured Party as Pledged Collateral in the
exact form received, to be held by Secured Party as Pledged Collateral.

 

4. REMEDIES ON DEFAULT

 

(a) Notwithstanding and without limiting any other provision of this Agreement,
the Loan Agreement or any of the Loan Documents, if at any time an Event of
Default shall have occurred and be continuing, then, Secured Party may from time
to time in its discretion, without limitation and without notice except as
expressly provided below or by law:

 

(i) exercise in respect of the Pledged Collateral, in addition to any other
rights or remedies provided for herein, under the other Loan Documents or
otherwise available to it, all the rights and remedies of a secured party upon
default under the UCC (whether or not the UCC applies to the affected Pledged
Collateral) or at law or in equity generally or otherwise, including without
limitation: (A) to foreclose the security interests and Liens created hereunder,
(B) to realize upon or take possession of or sell any of the Pledged Collateral
with or without judicial process, (C) to exercise such rights and powers with
respect to the Pledged Collateral as any Pledgor might exercise; and

 

(ii) to the extent permitted by Applicable Law, without being required to give
any notice to any Pledgor or to take or do any action (except as provided below
or by Applicable Law):

 

(A) apply any cash held by it hereunder in the manner provided in Section 4(l);
and

 

(B) collect, receive, appropriate and realize upon the Pledged Collateral or any
part thereof, and/or sell, assign, transfer, contract to sell or otherwise
dispose of and deliver the Pledged Collateral or any part thereof, in its
entirety or in portions, at public or private sale or at any broker’s board, on
any securities exchange or at any of Secured Party’s places of business or
elsewhere, for cash, upon credit or for future delivery, and at such price or
prices as Secured Party may deem best, and Secured Party may (except as
otherwise provided by law) be the purchaser of any or all of the Pledged
Collateral so sold and thereafter may hold the same, absolutely, free from any
right or claim of whatsoever kind.

 

(b) In the event of a sale as aforesaid, Secured Party may, at any such sale, if
it deems it advisable to do so, restrict the number of prospective bidders or
purchasers and/or further restrict such prospective bidders or purchasers to
Persons who will represent and agree that they are purchasing for their own
account, for investment and not with a view to the distribution or resale of the
Pledged Collateral, and may otherwise require that such sale be conducted
subject to restrictions as to such other matters as Secured Party may deem
necessary in order that such sale may be effected in such manner as to comply
with all applicable state and federal securities and other laws. Upon any such
sale, Secured Party shall have the right to deliver, assign and transfer the
Pledged Collateral so sold to the purchaser thereof.

 



PLEDGE AGREEMENT - Page 8

 

 

(c) Each Pledgor hereby acknowledges that, notwithstanding that a higher price
might be obtained for the Pledged Collateral at a public sale than at a private
sale or sales, the making of a public sale of the Pledged Collateral may be
subject to registration requirements under applicable securities laws and other
legal restrictions, compliance with which would require such actions on the part
of such Pledgor, would entail such expenses and would subject Secured Party, any
underwriter through whom the Pledged Collateral may be sold or any controlling
person of any of the foregoing to such liabilities, as would make a public sale
of the Pledged Collateral impractical. Accordingly, each Pledgor hereby agrees
that private sales made by Secured Party in good faith in accordance with the
provisions of this Article 4, may be at prices and on other terms less favorable
to any or all Pledgors than if the Pledged Collateral were sold at a public
sale, and that Secured Party shall not have any obligation to take any steps in
order to permit the Pledged Collateral to be sold at a public sale, such a
private sale being considered or deemed to be a sale in a commercially
reasonable manner and that Secured Party shall have no obligation to delay the
sale of any Pledged Collateral for the period of time necessary to permit their
registration under the Securities Act of 1933, as amended (the “Securities
Act”). Each Pledgor further acknowledges and agrees that any offer to sell any
Pledged Collateral which has been (i) publicly advertised on a bona fide basis
in a newspaper or other publication of general circulation in the financial
community of Dallas, Texas (to the extent that such an offer may be so
advertised without prior registration under the Securities Act), or (ii) made
privately in the manner described above to not less than fifteen (15) bona fide
offerees shall be deemed to involve a “public disposition” for the purposes of
Section 9-610(c) of the UCC (or any successor or similar, applicable statutory
provision), notwithstanding that such sale may not constitute a “public
offering” under the Securities Act, and that Secured Party may, in such event,
bid for the purchase of such Pledged Collateral.

 

(d) Each Pledgor also hereby acknowledges that any private sale of the Pledged
Collateral may be subject to compliance with federal and state securities and/or
other laws.

 

(e) Each purchaser at any such sale shall hold the property sold, absolutely
free from any claim or right whatsoever of any Pledgor, including any equity or
right of redemption of any Pledgor, and each Pledgor hereby specifically waives
all rights of redemption, stay or appraisal and other rights that such Pledgor
has or may have under any law, regulation or statute now existing or hereafter
adopted or otherwise. Secured Party shall give Pledgors not less than ten (10)
calendar days’ written notice of its intention to make any such public or
private sale. In the case of a public sale, such notice shall state the time and
place fixed for such sale, and, in case of a sale at broker’s board, on a
securities exchange, at one or more of Secured Party’s places of business or
elsewhere, shall state the board, exchange or other location at which such sale
is to be made and the day on which the Pledged Collateral, or that portion
thereof so being sold, will first be offered for sale at such location. In the
case of a private sale, such notice shall state only the date on or after which
such sale may be made. Any such notice given as aforesaid shall be deemed to be
reasonable notification.

 

(f) Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as Secured Party may fix in the
notice of such sale. At any sale the Pledged Collateral may be sold in one lot
as an entirety or in parts, as Secured Party may determine. Secured Party shall
not be obligated to make any sale pursuant to any such notice. Secured Party
may, without notice or publication, adjourn any sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the same may be so
adjourned. In case of any sale of all or any part of the Pledged Collateral on
credit or for future delivery, the Pledged Collateral so sold may be retained by
Secured Party until the selling price is paid by the purchaser thereof, but
Secured Party shall not incur any liability in case of the failure of such
purchaser to take up and pay for the Pledged Collateral so sold and, in case of
any such failure, such Pledged Collateral may again be sold upon like notice.

 

(g) Secured Party, instead of exercising the power of sale herein conferred upon
it, may proceed by a suit or suits at law or in equity to foreclose its lien or
security interest arising from this Agreement and sell the Pledged Collateral,
or any portion thereof, under a judgment or decree of a court or courts of
competent jurisdiction.

 



PLEDGE AGREEMENT - Page 9

 

 

(h) On any sale of any part of the Pledged Collateral, Secured Party is hereby
authorized to comply with any limitation or restriction in connection with such
sale that may be necessary in order to avoid any violation of applicable law or
in order to obtain any required approval of the purchaser(s) by any Governmental
Authority.

 

(i) Each Pledgor hereby acknowledges, understands and agrees that Secured Party
(i) may exercise its rights under the Loan Agreement and the other Loan
Documents, whether or not they provide security for any of the Secured
Obligations, without exercising its rights hereunder or affecting the security
provided hereunder, and (ii) may proceed against all or any portion of the
Pledged Collateral and all other collateral securing any of the Secured
Obligations in such order and at such time as determined by Secured Party in its
sole discretion. Each Pledgor hereby expressly waives any rights under the
doctrine of marshalling of assets.

 

(j) Each Pledgor hereby acknowledges, understands and agrees that compliance
with the foregoing procedures shall satisfy any applicable requirements that
such sale or disposition be made in a commercially reasonable manner, and shall
result in such sale or disposition being considered and deemed to have been made
in a commercially reasonable manner.

 

(k) Each of the rights, powers and remedies provided herein, or in the Loan
Agreement or any Loan Document, or now or hereafter existing at law, in equity,
by statute or otherwise shall be cumulative and concurrent and shall be in
addition to every other right, power or remedy provided for herein or therein or
now or hereafter existing at law, in equity, by statute or otherwise. The
exercise of any such right, power or remedy shall not preclude the simultaneous
or later exercise of any or all other such rights, powers or remedies. Secured
Party shall have the right in its sole discretion to determine which rights,
powers, Liens, security interest or remedies Secured Party may at any time
pursue, relinquish, subordinate or modify or to take any other action with
respect thereto and such determination will not in any way modify or affect any
of Secured Party’s rights, powers, Liens, security interests or remedies
hereunder, under the Loan Agreement or any of the Loan documents, or under
Applicable Law or at equity. No notice to or demand on any Pledgor in any case
shall entitle such Pledgor or any other Pledgor to any other notice or demand in
similar or other circumstances.

 

(l) The proceeds of any collection, recovery, receipt, appropriation,
realization, transfer, exchange, disposition or sale as aforesaid shall be
applied by Secured Party as provided in the Loan Agreement.

 

5. REPRESENTATIONS, WARRANTIES and covenants OF pledgor

 

(a) Each Pledgor represents and warrants to Secured Party as of the date hereof
and in all material respects as of the date of each request for a Revolving Loan
except as relates to an earlier date (which representations and warranties shall
survive the execution and delivery of this Agreement and the making of Loans and
advances under the Loan Agreement) as follows:

 

(i) it has all requisite power, right and authority to (A) own its Pledged
Collateral, (B) execute, deliver and perform this Agreement, (C) pledge its
Pledged Collateral, and (D) grant the security interests and Liens in its
Pledged Collateral pursuant to this Agreement and otherwise consummate the
transactions contemplated under this Agreement and the other Loan Documents to
which it is a party, and such Pledgor is under no legal restriction or
limitation that would prevent it from doing any of the foregoing;

 

(ii) this Agreement has been duly executed and delivered by such Pledgor and
constitutes the legal, valid and binding obligation of such Pledgor, enforceable
against such Pledgor in accordance with its terms, subject to the effect of any
applicable bankruptcy, moratorium, insolvency, reorganization or other similar
law affecting the enforceability of creditors’ rights generally and to the
effect of general principles of equity which may limit the availability of
equitable remedies (whether in a proceeding at law or in equity);

 



PLEDGE AGREEMENT - Page 10

 

 

(iii) such Pledgor is the direct record and beneficial owner of its Pledged
Collateral, and such Pledgor has and will have good, valid and marketable title
thereto, free and clear of all Liens other than the security interests created
by this Agreement and Permitted Liens;

 

(iv) all of its Pledged Collateral has been duly authorized and validly issued,
is fully paid and (other than with respect to limited liability company and
partnership interests) non-assessable and none of its Pledged Collateral was
issued in violation of the preemptive or subscription rights of any Person or of
any agreement by which such Pledgor or any Issuer is bound;

 

(v) such Pledgor’s Pledged Collateral described on Schedule 1.1 attached hereto
constitutes 100% of (1) the issued and outstanding Partnership Units of each
Partnership, (2) the issued and outstanding LLC Units of each limited liability
company Issuer, and (3) the issued and outstanding Pledged Shares of each
corporate Issuer (other than, in each case, the Excluded Equity);

 

(vi) its Pledged Collateral is and will be duly and validly pledged to Secured
Party in accordance with Applicable Law, and Secured Party has a good, valid and
perfected first priority Lien on and security interest in its Pledged Collateral
and the proceeds thereof subject to no Liens in favor of any other Person
(except Permitted Liens), and no filing or other action will be necessary to
perfect or protect such lien or security interest other than the filing of any
financing statement with the appropriate secretary of state naming such Pledgor,
as debtor, and Secured Party, as secured party, and describing its Pledged
Collateral and delivery to Secured Party of any certificates evidencing its
Pledged Collateral endorsed in blank;

 

(vii) no restrictions or conditions exist with respect to the transfer, voting
or capital of any Pledged Collateral and no approval, consent or authorization
of, filing, registration or qualification with, or other action by, any Issuer,
any Governmental Authority or any other Person is or will be necessary to permit
the valid execution, delivery or performance of this Agreement by such Pledgor
or consummation of the transactions or creation or granting of the Liens and
security interests contemplated hereby and all documentary stamp and other taxes
and fees owing in connection with the issuance transfer or pledge of its Pledged
Collateral (or rights in respect thereof) have been paid;

 

(viii) the foregoing representations and warranties are made with the knowledge
and intention that Secured Party is relying and will rely thereon, and such
representations and warranties shall survive the execution and delivery of this
Agreement and the making of Loans and advances under the Loan Agreement and
shall continue until this Agreement is terminated as provided herein;

 

(ix) such Pledgor has delivered to Secured Party all certificates and
instruments evidencing its Pledged Collateral and all such certificates and
instruments are valid and genuine and have not been altered; and

 

(x) as of the date hereof, other than with respect to any corporate Issuer:
(1) no Issuer has elected the application of Article 8 of the UCC to apply to
any of its Company Rights, and (2) no LLC Rights or Partnership Rights
constitutes a “security” within the meaning of, and governed by, Article 8 of
the UCC.

 



PLEDGE AGREEMENT - Page 11

 

 

(b) Until all Obligations have been Paid in Full and the Loan Agreement has been
terminated, each Pledgor hereby covenants that:

 

(i) Pledgor shall: (A)  maintain, or cause to be maintained, at all times, the
pledge of its Pledged Collateral to Secured Party and Secured Party’s perfected
first priority lien on and security interest in its Pledged Collateral; (B) use
commercially reasonable efforts to defend its Pledged Collateral and Secured
Party’s security interest therein and perfected first priority lien thereon
against all claims and demands (other than Permitted Liens) of all Persons at
any time claiming the same or any interest therein adverse to Secured Party, and
pay all reasonable costs, fees and expenses (including, without limitation,
in-house documentation and diligence fees and legal expenses and reasonable
attorneys’ fees and expenses) in connection with such defense, which may at
Secured Party’s discretion be charged to such Pledgor’s account and added to the
Obligations, and (C) if Secured Party so demands in writing in accordance with
this Agreement to the extent entitled thereto pursuant to this Agreement or
otherwise at any time during the continuance of an Event of Default, deliver all
replacements, products and proceeds of, and dividends, distributions in
property, returns of capital or other distributions made on or with respect to,
its Pledged Collateral to Secured Party promptly upon receipt in a form and
manner reasonably satisfactory to Secured Party;

 

(ii) Each Pledgor shall, and shall cause each Issuer to, keep correct and
complete books of record with respect to its Pledged Collateral in accordance
with commercially reasonable business practices;

 

(iii) Each Pledgor shall, and shall cause each Issuer to, take all necessary and
appropriate commercially reasonable actions to ensure that (A) this Agreement
and the security interests and Liens created hereby are and remain perfected and
enforceable against such Pledgor in accordance with its terms, and (B) such
Pledgor complies with each of its covenants, agreements and obligations under
this Agreement;

 

(iv) Such Pledgor shall not take or permit to be taken, or permit or cause any
Issuer to take or permit to be taken, any action in connection with its Pledged
Collateral or otherwise which would reasonably be expected to impair the value
of its Pledged Collateral or any portion thereof or the value of the interests
or rights of such Pledgor or Secured Party therein or with respect thereto,
including, without limitation, any amendment to or modification of the articles
of incorporation or certificate of formation (or similar charter documents) or
bylaws, operating agreement, partnership agreement, or limited liability company
agreement (or similar governing documents) of such Person which would reasonably
be expected to result in or cause any of the foregoing;

 

(v) Except for the Pledged Shares, the Pledged Collateral is not and shall not
at any time be evidenced by any certificates;

 

(vi) No Pledgor will effect or permit any amendment to any of the LLC Agreements
or the Partnership Agreements to elect the application of Article 8 of the UCC
to apply to any of the LLC Rights or the Partnership Rights or elect to cause
the LLC Rights or the Partnership Rights to constitute “securities” within the
meaning of, and governed by, Article 8 of the UCC; and

 



PLEDGE AGREEMENT - Page 12

 

 

(vii) The certificates evidencing the Pledged Collateral shall at all times be
valid and shall not be altered. The Pledged Collateral at all times shall be
duly authorized, validly issued, fully paid and (other than with respect to
partnership and limited liability company interests) non-assessable, and shall
not be issued in violation of the pre-emptive or subscription rights of any
Person or of any agreement by which any Pledgor or any Issuer is bound and shall
not be subject to any restrictions with respect to transfer, voting or capital
of such Pledged Collateral.

 

6. MISCELLANEOUS PROVISIONS

 

6.1. Additional Actions and Documents

 

Each Pledgor hereby agrees to take or cause to be taken such further
commercially reasonable actions to obtain such consents and approvals and to
duly execute, deliver and file or cause to be executed, delivered and filed such
further agreements, assignments, instructions, documents and instruments as may
be reasonably requested by Secured Party in order to fully effectuate the
purposes, terms and conditions of this Agreement and the consummation of the
transactions contemplated hereby, whether before, at or after the performance
and/or consummation of the transactions contemplated hereby or the occurrence of
a Default or Event of Default hereunder.

 

6.2. Notices

 

Any notice or request hereunder shall be given to Pledgors or to Secured Party
in accordance with the provisions set forth in the Loan Agreement.

 

6.3. Delay

 

No course of action or dealing, renewal or extension of this Agreement, any
security interests or liens created hereunder or rights or obligations
hereunder, release of any Pledgor or any of the foregoing or delay, failure or
omission on Secured Party’s part in enforcing this Agreement, the Loan Agreement
or any other Loan Document or in exercising any right, remedy, option or power
hereunder or thereunder shall affect the liability of any Pledgor or operate as
a waiver of such or of any other right, remedy, power or option or of any
default, nor shall any single or partial exercise of any right, remedy, option
or power hereunder or under any other Loan Document affect the liability of any
Pledgor or preclude any other or further exercise of such or any other right,
remedy, power or option. No waiver by any party to this Agreement of any one or
more defaults by the other party in the performance of any of the provisions of
this Agreement shall operate or be construed as a waiver of any future default
or defaults, whether of a like or different nature. Notwithstanding any other
provision of this Agreement, the Loan Agreement or any other Loan Document, by
completing the closing or by making Loans or advances, Secured Party does not
waive a breach of any representation or warranty of any Pledgor under this
Agreement and all of Secured Party’s claims and rights resulting from any breach
or misrepresentation by any Pledgor hereunder are specifically reserved by
Secured Party.

 

6.4. Successors and Assigns; Participations; New Secured Parties

 

This Agreement shall inure to the benefit of Secured Party and each of its
successors and permitted assigns. No Pledgor may assign, delegate or transfer
this Agreement or any of its rights or obligations under this Agreement, the
Loan Agreement or any other Loan Document without the prior written consent of
Secured Party except by operation of law in connection with a merger or
consolidation permitted under the Loan Agreement. No rights are intended to be
created under this Agreement or under any other Loan Document for the benefit of
any third party donee, creditor or incidental beneficiary of any Pledgor.
Nothing contained in this Agreement or any other Loan Document shall be
construed as a delegation to Secured Party of any Pledgor’s duty of performance,
including, without limitation, any duties under any account or contract in which
Secured Party has a security interest or Lien. This Agreement shall be binding
upon Pledgors and their respective successors and permitted assigns.

 



PLEDGE AGREEMENT - Page 13

 

 

6.5. Severability

 

The illegality or unenforceability of any provision of this Agreement shall not
in any way affect or impair the legality or enforceability of the remaining
provisions hereof.

 

6.6. Survival

 

It is the express intention and agreement of the parties hereto that all
obligations, covenants, agreements, representations, warranties, waivers and
indemnities made by Pledgors herein shall survive the execution and delivery of
this Agreement and the making of Loans and advances until all Obligations have
been Paid in Full and this Agreement is terminated.

 

6.7. Effectiveness and Termination

 

This Agreement shall be effective on the date hereof and shall continue in full
force and effect until all Secured Obligations shall have been Paid in Full and
the Loan Agreement shall have been terminated, all in accordance with the Loan
Agreement. The parties hereto acknowledge that the Obligations secured hereby
include a revolving line of credit and hereby agree that the rights and powers
and security interests and Liens granted to Secured Party hereunder and the
financing statements filed pursuant hereto shall continue in full force and
effect notwithstanding the fact that Borrowers’ borrowings under the Loan
Agreement may from time to time be temporarily in a zero credit position. Each
Pledgor waives any rights which it may have under the UCC or otherwise to demand
the filing of termination statements with respect to the Pledged Collateral, and
Secured Party shall not be required to send such termination statements to any
Pledgor, or to file them with any filing office, unless and until this Agreement
shall have been terminated in accordance with its terms and all Secured
Obligations shall have been Paid in Full or in respect of Pledged Collateral to
the extent sold or otherwise disposed of as permitted under the Loan Documents.

 

6.8. Governing Law; Venue; Construction

 

THIS AGREEMENT HAS BEEN EXECUTED OR COMPLETED AND/OR IS TO BE PERFORMED IN NEW
YORK, AND IT AND ALL TRANSACTIONS HEREUNDER OR PURSUANT HERETO SHALL BE GOVERNED
AS TO INTERPRETATION, VALIDITY, EFFECT, RIGHTS, DUTIES AND REMEDIES OF THE
PARTIES HEREUNDER AND IN ALL RESPECTS BY THE LAWS OF NEW YORK, WITHOUT GIVING
EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW.

 

EACH PLEDGOR HEREBY IRREVOCABLY SUBMITS ITSELF TO THE JURISDICTION OF THE STATE
AND FEDERAL COURTS LOCATED IN NEW YORK COUNTY, ROCKLAND COUNTY OR WESTCHESTER
COUNTY, NEW YORK, AND AGREES AND CONSENTS THAT SERVICE OF PROCESS MAY BE MADE
UPON IT IN ANY LEGAL PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
RELATIONSHIP BETWEEN SECURED PARTY AND SUCH PLEDGOR BY ANY MEANS ALLOWED UNDER
STATE OR FEDERAL LAW. ANY LEGAL PROCEEDING ARISING OUT OF OR IN ANY WAY RELATED
TO THIS AGREEMENT OR ANY OTHER RELATIONSHIP BETWEEN SECURED PARTY AND ANY
PLEDGOR MAY BE BROUGHT AND LITIGATED IN ANY ONE OF THE STATE OR FEDERAL COURTS
LOCATED IN NEW YORK COUNTY, ROCKLAND COUNTY OR WESTCHESTER COUNTY, NEW YORK,
HAVING JURISDICTION. THE PARTIES HERETO HEREBY WAIVE AND AGREE NOT TO ASSERT, BY
WAY OF MOTION, AS A DEFENSE OR OTHERWISE, THAT ANY SUCH PROCEEDING IS BROUGHT IN
AN INCONVENIENT FORUM OR THAT THE VENUE THEREOF IS IMPROPER.

 



PLEDGE AGREEMENT - Page 14

 

 

6.9. Captions

 

The captions in this Agreement are intended for convenience and reference only
and do not constitute and shall not be interpreted as part of this Agreement,
and shall not affect the meaning or interpretation of this Agreement.

 

6.10. Counterparts

 

This Agreement may be executed in any number of counterparts, and signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart so that all signature pages are physically attached to the
same document. A telecopy, pdf or other electronic transmission of any such
executed counterpart signature page shall be deemed valid as an original.

 

6.11. Indemnity

 

(a) to the fullest extent permitted by applicable law, Each PLEDGOR agrees to
defend, indemnify and hold the secured party harmless from and against any and
all Indemnified Claims including those Indemnified Claims which relate to or
arise out of any secured party’s own NEGLIGENCE, provided, that no PLEDGOR shall
have any obligation hereunder to the secured party with respect to Indemnified
Claims resulting directly from the willful misconduct or gross negligence of
such Indemnified Person. The agreements in THIS SECTION shall survive any
termination of this Agreement or payment of all other Obligations.

 

(b) Notwithstanding the foregoing, if any insurer agrees to undertake the
defense of an event (an “Insured Event”), Secured Party agrees not to select
counsel to defend the event if that would cause a Pledgor’s insurer to deny
coverage; provided, however, that Secured Party reserves the right to retain
counsel to represent it or any of the other Indemnified Persons with respect to
an Insured Event at its sole cost and expense. To the extent that Secured Party
obtains recovery from a third party other than an Indemnified Person of any of
the amounts that Pledgor has paid to Secured Party pursuant to the provisions of
this Section 6.11, then Secured Party shall promptly pay to Pledgor the amount
of such recovery.

 

6.12. Setoff

 

In addition to any other rights Secured Party may have hereunder, under the Loan
Agreement or any of the Loan Documents, or under applicable law or at equity,
upon the occurrence and continuation of any Event of Default Secured Party shall
have the right to apply any property of Pledgors held by Secured Party to reduce
the Obligations.

 



PLEDGE AGREEMENT - Page 15

 

 

6.13. Waiver of Notice; Waiver of Statute of Limitations

 

Each Pledgor hereby waives demand, presentment, protest, notice of dishonor or
non-payment, as well as all defenses with respect to any and all instruments,
notice of acceptance hereof, notice of Loans or advances made, credit extended,
collateral received or delivered, or any other action taken by Secured Party in
reliance hereon, and all other demands and notices of any description, except
such as are expressly provided for herein. The pleading of any statute of
limitations as a defense to any demand against Pledgor hereunder and under the
Loan Documents is expressly waived by Pledgor.

 

6.14. Waiver of Defenses

 

Each Pledgor hereby waives any and all defenses and counterclaims it may have or
could interpose in any action or procedure brought by Secured Party to obtain an
order of court recognizing the assignment of or security interests and liens of
Secured Party in and to the Pledged Collateral.

 

6.15. Discharge of Pledgor’s Obligations

 

In addition to and notwithstanding any other provision of this Agreement, the
Loan Agreement or any other Loan Document, Secured Party, in its sole
discretion, shall have the right, but not the obligation, at any time that
Pledgors fail to do so, without prior notice to Pledgors, to: (i) obtain
insurance covering any of the Pledged Collateral as and to the extent required
under the Loan Agreement; (ii) perform any of any Pledgor’s obligations
hereunder; (iii) discharge taxes, liens, security interests, or other
encumbrances at any time levied or placed on any of the Pledged Collateral in
violation of this Agreement unless a Pledgor is in good faith with due diligence
by appropriate proceedings contesting those items; and (iv) pay for the
maintenance and preservation of any of the Pledged Collateral. Such expenses and
advances shall be added to the Secured Obligations until reimbursed to Secured
Party and shall be secured by the Pledged Collateral. Any such payments and
advances by Secured Party shall not be construed as a waiver by Secured Party of
any Default or Event of Default or any other rights, remedies or powers of
Secured Party hereunder, or under the Loan Agreement or any other Loan Document
or otherwise.

 

6.16. Jury Waiver

 

EACH PLEDGOR AND SECURED PARTY EACH IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ITS RESPECTIVE RIGHT TO A TRIAL BY JURY OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY KIND BROUGHT BY EITHER AGAINST THE OTHER, WHETHER WITH
RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. PLEDGORS AND SECURED
PARTY EACH AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A
COURT WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES HERETO FURTHER
AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, BY OPERATION OF THIS SECTION AS TO ANY
ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO
CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION
HEREOF. THIS WAIVER SHALL, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT, WHETHER OR NOT SPECIFICALLY SET FORTH THEREIN.

 



PLEDGE AGREEMENT - Page 16

 

 

6.17. Entire Agreement

 

This Agreement and the other Loan Documents constitute the entire agreement
between Pledgors and Secured Party with respect to the subject matter hereof,
and supersede all prior agreements and understandings, if any, relating to the
subject matter hereof, which are, to the fullest extent permitted by Applicable
Law, hereby terminated, null and void and of no further force or effect. Neither
this Agreement nor any portion hereof may be changed, modified, amended,
restated, waived, supplemented, canceled or terminated orally or by any course
of dealing or in any other manner other than by an agreement in writing signed
by both Secured Party and Pledgors. Any waiver of this Agreement by Secured
Party shall be limited solely to the express terms and provisions of such
waiver. Each party to this Agreement acknowledges that it has been advised by
counsel in connection with the negotiation and execution of this Agreement and
is not relying upon oral representations or statements inconsistent with the
terms and/or provisions of this Agreement and the other Loan Documents.

 

6.18. Sole Duty of Secured Party

 

Except for the safe custody of any Pledged Collateral in its actual possession
and the accounting for any moneys received by it hereunder, Secured Party shall
have no responsibility for or obligation or duty with respect to all or any part
of the Pledged Collateral or any matter or proceeding arising out of or relating
thereto, including without limitation, any obligation or duty to collect any
sums due in respect thereof or to protect or preserve any rights pertaining
thereto. Secured Party shall have been deemed to have exercised reasonable care
in the custody and preservation of any Pledged Collateral in its actual
possession if such Pledged Collateral is accorded treatment substantially equal
to that which Secured Party accords its own property.

 

6.19. Secured Party Approvals

 

Unless expressly provided herein to the contrary, any approval, consent, waiver
or satisfaction of Secured Party with respect to any matter that is subject of
this Agreement may be granted or withheld by Secured Party in its sole and
absolute discretion.

 

6.20. No Unwritten Oral Agreements

 

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENTS THE FINAL AND ENTIRE
AGREEMENT BETWEEN PLEDGOR AND SECURED PARTY AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF SUCH
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN PLEDGORS AND SECURED
PARTY. THIS AGREEMENT SUPERSEDES ALL PRIOR (IF ANY) ORAL AGREEMENTS,
ARRANGEMENTS, OR UNDERSTANDINGS RELATING TO THE SUBJECT MATTER HEREOF.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

PLEDGE AGREEMENT - Page 17

 

 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Pledge
Agreement as of the date first written above.

 

  PLEDGORS:           AIR INDUSTRIES GROUP, a Nevada corporation           By:
/s/ Michael Recca     Name: Michael Recca     Title: Chief Financial Officer    
      SECURED PARTY:       STERLING NATIONAL BANK   as the Secured Party        
  By: /s/ Lawrence Cannariato     Name: Lawrence Cannariato     Title: Vice
President

    

PLEDGE AGREEMENT - Signature Page

 

 

Pledge Agreement

Schedule 1.1

 

Description of Initial Pledged Shares

 

Name of Issuer Class or Series of Equity Interest Number of Shares Certificate
Representing Equity Interest Percentage of Equity Interest Pledged Air
Industries Machining, Corp. Common 100 9 100% The Sterling Engineering
Corporation Common 100 2 100% NTW Operating Inc. (n/k/a Nassau Tool Works, Inc.)
Common 100 2 100%

 

Description of Initial LLC Units Pledged

 

Name of Issuer Class or Series of Equity Interest Number of Units/ Membership
Interests Certificate Representing Equity Interest Percentage of Equity Interest
Pledged Air Realty Group, LLC Membership Interests - the only class outstanding
100% N/A 100%

 

 

PLEDGE AGREEMENT - Schedule 1.1

 

